Title: To Thomas Jefferson from William F. Vick, 22 October 1825
From: Vick, William F.
To: Jefferson, Thomas


Honered Sir
Lexington Kentucky
Oct 22th
Desirous of becoming a student of that Collage, I have taken this method, of whriting to you. Wisthing to know the regulations of the Collage; particularly when the next cession commences, and what is the price of tuition and also board and lodging, and  what amount of money will be sufficient for a student to remain there, yearly. and how long it will take an industrious scholar to graduate; and what time in the year the vacation well be and how long. Will you be so kind as to answer this as soon as possible andOblige a friend.William F VickAt Lexington Ky. from MississippiN. B. Please inform me what quallifications are requisite to enter Collage regually, andOblige Yours &cW F Vick